Citation Nr: 9917136	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  94-27 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
trenchfoot, currently rated as 30 percent disabling.

2.  Entitlement to temporary total convalescence evaluation 
pursuant to 38 C.F.R. § 4.30, based on surgery performed on 
February 18, 1993.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from August 1943 to 
August 1945.

This appeal arises from a September 1993 rating decision of 
the Pittsburgh, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied an increased 
evaluation for bilateral trenchfoot and a temporary total 
convalescence evaluation pursuant to 38 C.F.R. § 4.30, based 
on surgery performed on February 18, 1993.  

The case was remanded in August 1996, for further medical 
development.  


REMAND

The veteran and his representative contend, in essence, that 
the veteran's bilateral trenchfoot is more severe than the 
current evaluation reflects.  Additionally, they maintain 
that the veteran warrants a temporary total convalescence 
evaluation based on surgery he underwent on 
February 18, 1993.  

In August 1996, the Board of Veterans' Appeals (Board) 
remanded the instant claim for further development.  
Additional medical records and further VA examinations were 
ordered in connection with this claim.  

A review of the record reveals that when the veteran 
initially filed the aforementioned claims in 1993, he was 
evaluated in accordance with the criteria set forth at that 
time in 38 C.F.R. § 4.104, Diagnostic Code 7122, residuals of 
frozen feet.  The claim was remanded in 1996, and during the 
pendency of this appeal, effective January 12, 1998, 
residuals of frozen feet are to be rated as residuals of cold 
injury.  See Schedule for Rating Diseases of Arteries and 
Veins, 61 Fed.Reg. 65207-44 (1998).  The schedular criteria 
were further revised, effective August 13, 1998.  See 
Schedule for Rating Disabilities - Cardiovascular System, 63 
Fed.Reg. 37778-79 (1998).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that where the law changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet.App. 
308 (1990).  Therefore, the veteran should be afforded the 
opportunity to have his claim reviewed under the most 
favorable of the foregoing criteria.

The Court has also held that when the Board addresses in its 
decision a question that has not yet been addressed by the 
RO, the Board must consider whether the claimant has been 
given adequate notice of the need to submit evidence or 
argument on the question, whether he has been given an 
adequate opportunity to actually submit such evidence and 
argument, and whether the Statement of the Case (SOC) 
provided the claimant fulfills the regulatory requirements.  
See 38 C.F.R. § 19.29.  

In connection with this claim, the RO noted in the 
November 1998 Supplemental Statement of the Case (SSOC) that 
the veteran's condition was previously rated according to the 
disability evaluation criteria which are no longer in effect.  
However, the RO did not evaluate the veteran's claim under 
the old and new criteria and determine which criteria were 
more favorable to the veteran.  Prior to final adjudication 
of this claim, the RO must evaluate the veteran's claim under 
all pertinent criteria.  

Additionally, the Court rendered a decision in Rhodan v. 
West, 12 Vet. App. 55 (1998) with respect to Equal Access to 
Justice Act (EAJA) fees in cases where the underlying appeals 
were remanded to the Board for readjudication on the sole 
ground that under Karnas v. Derwinski, 1 Vet.App. 308 (1991), 
the appellants were entitled to an adjudication of their 
claims for an increased rating for service-connected PTSD 
under the final version of the revised mental disorder rating 
schedule published by the Secretary on October 8, 1996, 
effective as of November 7, 1996.  The Court determined in 
this case that revised regulations do not allow for their 
retroactive application prior to November 7, 1996.  
Therefore, in view of the effective date rule contained in 
38 U.S.C.A. § 5110(g), which prevents the application of a 
later, liberalizing law to a claim prior to the effective 
date of the liberalizing law, the Secretary's legal 
obligation to apply November 7, 1996, as the effective date 
of the revised regulations prevents application, prior to 
that date, of the liberalizing law rule stated in Karnas.  
Accordingly, the Court held that for any date prior to 
November 7, 1996, the Board could not apply the revised 
mental disorder rating schedule to a claim.  In light of the 
Court's holding in Rhodan, although the RO should apply all 
applicable criteria to the instant claim, the revised 
criteria should not be applied to evidence dated prior to 
January 12, 1998, and August 13, 1998, respectively.  

Further, the Board also instructed the RO to obtain a medical 
opinion as to whether it is at least as likely as not that 
any peripheral vascular disease and residuals of surgery for 
tarsal tunnel syndrome of the left foot, including any 
neuromas or bunions, were caused or chronically worsened by 
the veteran's bilateral trenchfoot.  The RO indicated in the 
November 1998 SSOC that there was no medical evidence 
submitted which would link the degenerative changes in the 
veteran's feet to his bilateral trenchfoot condition.  
However, it did not specifically evaluate this case as to 
secondary service connection or discuss the connection of 
peripheral vascular disease, tarsal tunnel syndrome, neuromas 
or bunions to the veteran's bilateral trenchfoot condition.  
Consideration of Allen v. Brown, 7 Vet.App. 439 (1995), which 
dictates that secondary service connection can be awarded for 
a non-service-connected disability aggravated by a service-
connected disability should also be undertaken in the instant 
claim.  

The Court held in Stegall v. West, 11 Vet. App. 268 (1998), 
that a remand by the Court or the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  It was also held that when the remand orders 
are not complied with, the Board errs in failing to ensure 
compliance.

Therefore, since the issue of secondary service connection in 
regard to other foot pathologies was not adequately evaluated 
on remand, and this issue is inextricably intertwined with 
the issue of a temporary total evaluation for convalescence 
purposes, this action must be performed prior to final 
adjudication of this claim.  See Harris v. Derwinski, 1 
Vet.App. 180 (1991).  

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The RO should obtain the names and 
addresses from the veteran of all medical 
care providers who treated him for his 
foot conditions since August 1996.  After 
securing the necessary release, the RO 
should obtain copies of these records, VA 
and private, that are not already on file 
with VA and associate these records with 
the claims folder.  

2.  The veteran should be afforded VA 
podiatry, vascular and neurology 
examinations to determine the severity of 
his service-connected trenchfoot, as well 
as the nature and extent of any other 
current disorders of the feet and ankles, 
to include any peripheral vascular 
disease and residuals of surgery for 
tarsal tunnel syndrome.  All 
manifestations of the bilateral 
trenchfoot should be identified.  The X-
ray films submitted by the veteran in 
January 1998 should be reviewed.  In 
addition, the examiners should review the 
claims folder and provide a medical 
opinion as to whether it is at least as 
likely as not that any peripheral 
vascular disease and residuals of surgery 
for tarsal tunnel syndrome of the left 
foot, including neuromas or bunions, were 
caused or chronically worsened by the 
veteran's bilateral trenchfoot.  

3.  The RO should adjudicate the 
secondary service claims; i.e., secondary 
service connection for peripheral 
vascular disease and the residuals of 
surgery for tarsal tunnel syndrome of the 
left foot, including any neuromas or 
bunions.  The veteran should be provided 
appropriate notice of the decision, 
including his appellate rights.  The RO 
should also take adjudicatory action on 
the veteran's claim for an increased 
rating for bilateral trenchfoot, 
considering all applicable rating 
criteria and reviewing all of the 
veteran's foot symptomatology which 
includes that which is due to bilateral 
trenchfoot or related thereto, then 
applying those criteria more favorable to 
the veteran.  The RO should reflect the 
old and new criteria in the SSOC and 
indicate which criteria most accurately 
reflects the veteran's symptomatology.  
The RO is reminded of the holding in 
Rhodan and should apply the new criteria 
only to the evidence of record dated 
after the criteria were revised, 
effective January 12, 1998, and August 
13, 1998.  The temporary total 
convalescence benefits issue should be 
reconsidered.  If the benefits sought are 
denied, a SSOC should be issued.  The 
SSOC should contain a summary of any new 
evidence in the case relating to the 
issues on appeal, a summary of the 
applicable law and regulations, including 
all pertinent schedular rating criteria, 
and an explanation of how such law and 
regulations affect the RO's decision.  
The SSOC should contain a discussion of 
the reasoning employed to determine the 
most favorable rating criteria.  The RO 
should notify the veteran that he may 
submit additional argument, evidence, or 
comment with respect to the evaluation of 
his bilateral trenchfoot under the 
various schedular rating criteria.  


After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review, if in 
order, of all issues properly on appeal to the Board.  No 
action is required by him until he receives further notice, 
but he may furnish additional evidence and argument while the 
case is in remand status.  Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  The 
purposes of this remand are to procure clarifying data and to 
comply with the governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


